 



EXHIBIT 10.32
Director Compensation
     During the fourth quarter of 2005, the Board of Directors of Midwest Banc
Holdings, Inc. or its subsidiary, Midwest Bank and Trust Company, established
directors fees for 2006 for non-officer directors as follows:

              Midwest Banc Holdings, Inc.   Midwest Bank and Trust Company  
Board Meetings:
  $1,000 per meeting attended   $1,000 per meeting attended
 
       
Committee Meetings:
  $750 per meeting attended for Audit
Committee members    
 
       
 
  $500 per meeting attended for Corporate Governance and Nominating Committee
members    
 
       
 
  $500 per meeting attended for
Compensation Committee members    
 
       
 
  $500 per meeting attended for
Strategic Opportunities Committee
members    
 
       
 
  $500 per meeting attended for Asset
Liability Committee members    
 
       
Annual Retainer:
  $15,000 for Board   $15,000 for Board
 
       
 
  $18,000 for Audit Committee Chairman    
 
       
 
  $2,500 for Corporate Governance and Nominating Chairman, Compensation
Committee Chairman, Strategic Opportunities Committee Chairman, and Asset
Liability Committee Chairman    

 